Citation Nr: 0639493	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-35 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident (stroke) as secondary to service-
connected diabetes mellitus.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to April 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Indianapolis, Indiana Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2006, 
the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.


FINDING OF FACT

Competent (medical) evidence reasonably establishes that the 
veteran's service-connected diabetes mellitus contributed to 
cause his cerebrovascular accident.


CONCLUSION OF LAW

Service connection for residuals of a stroke as secondary to 
service-connected diabetes mellitus is warranted.  
38 U.S.C.A. § ; 38 C.F.R. § 38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the benefit sought, there is no reason to belabor the 
impact of the VCAA on these matters, since any error in 
notice timing or content is harmless.

II.  Factual Background

The veteran's service medical records are silent for 
complaints, symptoms, or diagnosis relating to a stroke 
(CVA). 

Historically, the veteran submitted a claim in July 2002 
requesting service connection for diabetes mellitus (DM), 
heart attack (MI) /coronary artery disease (CAD), and CVA.  
Service connection for diabetes mellitus was established 
based on the presumption that such disease is related to the 
veteran's exposure to herbicides (Agent Orange) while serving 
in Vietnam.  

On December 2004 VA examination for the heart, the examining 
physician noted that the veteran did not have DM until 
December 2000, and that it was not likely that CAD was 
related to DM.  On December 2004 VA brain/spinal cord 
examination, it was noted the veteran suffered a stroke in 
June 1998 and that he now has residual weakness with 
functional loss.  The impression was status post stroke.  The 
physician (Dr. CR) opined "if the patient's diabetes 
mellitus is service-connected, then the patient's stroke is 
service-connected, as well".  

In June 2005, the veteran submitted private hospital records 
related to his 1998 CVA.  The records note that borderline 
diabetes was diagnosed during his hospitalization in June 
1998.  In August 2005, the file, along with the newly 
submitted evidence, was reviewed again by the VA physician 
who examined the veteran for his heart in December 2004.  
Based on this newly submitted medical evidence, the examiner 
opined that it was obvious that the veteran had DM since 
1998, which was prior to the onset of CAD in 1999; therefore 
it was at least as likely as not that his CAD was secondary 
to his DM.  An August 2005 rating decision granted service 
connection for CAD.

As was noted, the Board sought a VHA medical advisory opinion 
in this matter.  In his August 2006 opinion, the consulting 
specialist (a VA Stroke Neurologist) opined [after reviewing 
the veteran's file] that it was certainly likely that 
diabetes would have been a causal factor for the veteran's 
stroke.  He opined that Dr. CR's statement "if the diabetes 
was service related than so was the stroke" was true, and 
opined that the veteran's diabetes was a contributory (but 
not the sole) cause of his stroke.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  Disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The three threshold requirements that must be met to 
establish secondary service connection are: (1) Competent 
evidence (medical diagnosis) of current disability.  This 
requirement is met as status post CVA is diagnosed.  (2) 
Evidence of a service-connected disability.  This requirement 
is also met, as the veteran's diabetes is service connected. 
and (3) Competent evidence of a nexus between the service-
connected disability and the disability for which secondary 
service connection is claimed.

There was conflicting evidence as to whether the veteran's 
diabetes mellitus was a proximate cause of his CVA.  The 
Board sought an advisory VA medical opinion in this matter, 
and a consulting VA neurologist reviewed the record, and 
opined that the veteran's diabetes was a causal factor for 
his stroke.  

In light of the foregoing, the Board finds that the third 
(and final) requirement for establishing secondary service 
connection is met, and that service connection for residuals 
of CVA as secondary to the veteran's service-connected 
diabetes is warranted.


ORDER

Service connection for residuals of cerebrovascular accident 
as secondary to service-connected diabetes is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


